DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on September 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of the following species is also acknowledged:
Species A: a silent mutation introduced within regions nt 6381-nt 7083 and nt 6966- nt 7523 of SEQ ID NO: 17; n
Species D: nsp4 SEQ ID NOs: 19 and 40 (SEQ ID NO 19 being part of SEQ ID NO: 40); 
Species F: the synthetic alphavirus replicon of SEQ ID NO: 30;
Species G: an O1 Manisa P1 protein as the first heterologous protein encoded by SEQ ID NO: 33; and a 3C protease as the second heterologous protein encoded by SEQ ID NO: 32 in the reply filed on September 14, 2022 is acknowledged.  The traversal is on the ground(s) that a search for all of the recited species would not pose an undue search burden.  
Applicant’s arguments have been considered persuasive. A search for additional recited species has been conducted. In conclusion, claims 1-3, 5, 9, 15, 17, 19, 21-23, 25, 28, 30, 32-35, 37-42, 44, 56-58, 61, and 63 are pending; claims 44, 56-58, 61, and 63 are withdrawn due to non-elected subject matter; and claims 1-3, 5, 9, 15, 17, 19, 21-23, 25, 28, 30, 32-35, 37-42 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 23 requires that the first nucleic acid (of claim 1) comprises a polynucleotide encoding the “nonstructural protein”.  Since the first nucleic acid (i) of claim 1 encodes nonstructural proteins nsP1, nsP2, nsP3, and nsP4, it is unclear which “nonstructural protein” claim 23 is referring to. Is the intended “nonstructural protein” of claim 23 referring to the nonstructural polyprotein?  While it is presumed the polyprotein is the intended recitation, a clarifying amendment is required. Note, antecedent basis for the nonstructural polyprotein (probably intended in claim 23) is established in claim 1(i) since several nsp’s are encoded.

   Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on April 19, 2022 and September 12, 2022 have been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9, 15, 17, 19, 21, 22, 41, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim 1 recites  a synthetic alphavirus-derived replicon nucleic acid molecule comprising:
a first nucleic acid encoding alphavirus nonstructural proteins nsP1, nsP2, nsP3, and nsP4, and comprising at least one silent mutation introduced at any position within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17; and 
 a second nucleic acid comprising a modified subgenomic open reading frame (ORF).
While instant claim 1 states that the alphavirus-derived replicon nucleic acid molecule is “synthetic”, implying deliberate manipulation of by the hand of man, the instant synonymous mutations at any position within the regions recited, is indistinguishable from naturally-occurring alphavirus replicon nucleic acid molecule isolates that possess silent mutations at any position within the regions recited.  Paragraph [0092] of the instant published disclosure, USPgPub 2022/0298210, states that SEQ ID NO: 17 is the complete genome NCBI reference sequence L01442, derived from the Trinidad (TRD) donkey strain of Venezuelan equine encephalitis virus, disclosed by Kinney et al. (Virology. 1986; 152: 400-413, hereinafter, “Kinney-1986”). Kinney et al. (Journal of General Virology. 1992; 73: 3301-3305, hereinafter, “Kinney-1992”) compare VEEV TRD of Kinney-1986 with VEEV strain 71-80, isolated from an infected horse during a 1971 epizootic in Texas, see the abstract and the first full paragraph on page 3302. Kinney-1992 teach that the 71-80 genome sequence differed by only 0.3% from the genome sequence of TRD, comprising 34 nucleic acid differences, 15 of which are in the non-structural region with nine of the 15 being silent mutations within amino acid positions within the instantly recited regions from nt 503 to nt 658, nt 658 to nt 1620, nt 2560 to nt 3954, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in TRD SEQ ID NO: 17, see the second column on page 3302 and Table 1. The 71-80 VEEV strain possesses a second nucleic acid comprising a modified subgenomic open reading frame (ORF), see the first paragraph on page 3301 of Kinney-1992, since the structural proteins of 71-80 possess mutations, see Table 1. The 71-80 VEEV strain of Kinney-1992 also possesses at least 90% identity to instant SEQ ID NOs: 21, 25 (recited in claim 5); SEQ ID NOs: 24, 22, 26 (recited in claim 9); SEQ ID NO: 23 (recited in claim 15); SEQ ID NO: 20 (recited in claim 17); SEQ ID NOs: 25, 26 (recited in claim 19); SEQ ID NOs: 22, 20 (recited in claim 21); and SEQ ID NOs: 21, 25, 24, 26, 23, 20 (recited in claim 22) since the 71-80 strain possesses at least 99.7% sequence identity with TRD of Kinney-1986, i.e., instant SEQ ID NO: 17, see the paragraph bridging pages 3302-3303 of Kinney-1992 as well as the sequence alignments of GenEmbl database accession no: EEVNSPEPA Kinney-1986 with: nt 500-7600 of instant SEQ ID NO: 17 and instant SEQ ID NOs: 20-26 (attached). The VEE strain 71-80 was isolated from the infected horse’s host cells in 1971, meeting the requirements of instant claim 41. Therefore, the instant alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF) is indistinguishable from the naturally-occurring alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF), as evidenced by Kinney-1992. Therefore, instant claims 1, 5, 9, 15, 17, 19, 21, 22, and 41 recite a natural phenomenon according to Step 2A, Prong One of  MPEP § 2106.04(II). 
The comparison between the material claimed and the material of Kinney-1992 indicates that there are no differences in structure or other characteristics. The claimed alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF) is a product of nature exception. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, instant claims 1, 5, 9, 15, 17, 19, 21, 22, and 41 recite a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Claims 1, 5, 9, 15, 17, 19, 21, 22, and 41 recite no additional element that distinguishes the instant alphavirus replicon from the naturally-occurring alphavirus replicon, 71-80 of Kinney-1992.  Instant claim 42 further requires that the instant alphavirus replicon is in a “pharmaceutically acceptable carrier”, which reasonably encompasses water and/or the blood products from the infected horse.  Recitation of “pharmaceutically acceptable carrier” fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. The presence of a possible pharmaceutical carrier, vehicle, and/or excipient does not change the nature or properties of an alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF). Accordingly, recitation of a “pharmaceutically acceptable carrier” in instant claim 42 does not integrate the recited judicial exception into a practical application. Claims 1, 5, 9, 15, 17, 19, 21, 22, 41, and 42 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a product of nature that is not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 13, 2013).








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9, 15, 17, 19, 21-23, 28, 30, 32, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 is drawn to a synthetic alphavirus-derived replicon nucleic acid molecule comprising:
a first nucleic acid encoding alphavirus nonstructural proteins nsP1, nsP2, nsP3, and nsP4, and comprising at least one silent mutation introduced at any position within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17; and 
 a second nucleic acid comprising a modified subgenomic open reading frame (ORF).
Paragraph [0092] of the instant published disclosure, USPgPub 2022/0298210, states that SEQ ID NO: 17 is the complete genome NCBI reference sequence L01442, derived from the Trinidad (TRD) donkey strain of Venezuelan equine encephalitis virus, disclosed by Kinney et al. (Virology. 1986; 152: 400-413, hereinafter, “Kinney-1986”). Kinney et al. (Journal of General Virology. 1992; 73: 3301-3305, hereinafter, “Kinney-1992”) compare TRD of Kinney-1986 with VEE strain 71-80, isolated from an infected horse during a 1971 epizootic in Texas, see the abstract and the first full paragraph on page 3302. Kinney-1992 teach that the viruses differed by only 0.3% in genomic sequence, comprising 34 nucleic acid differences, 15 of which are in the non-structural region with nine of the 15 being silent mutations within amino acid positions within the instantly recited regions from nt 503 to nt 658, nt 658 to nt 1620, nt 2560 to nt 3954, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in TRD SEQ ID NO: 17, see the second column on page 3302 and Table 1. The 71-80 VEEV strain possesses a second nucleic acid comprising a modified subgenomic open reading frame (ORF), see the first paragraph on 3301 of Kinney-1992, since the structural proteins of 71-80 possess mutations, see Table 1. The 71-80 VEEV strain of Kinney-1992 also possesses at least 90% identity to instant SEQ ID NOs: 21, 25 (recited in claim 5); SEQ ID NOs: 24, 22, 26 (recited in claim 9); SEQ ID NO: 23 (recited in claim 15); SEQ ID NO: 20 (recited in claim 17); SEQ ID NOs: 25, 26 (recited in claim 19); SEQ ID NOs: 22, 20 (recited in claim 21); and SEQ ID NOs: 21, 25, 24, 26, 23, 20 (recited in claim 22) since the 71-80 strain possesses at least 99.7% identity with TRD of Kinney-1986, i.e., instant SEQ ID NO: 17, see the paragraph bridging pages 3302-3303 of Kinney-1992 as well as the sequence alignments of GenEmbl database accession no: EEVNSPEPA Kinney-1986 with: nt 500-7600 of instant SEQ ID NO: 17 and instant SEQ ID NOs: 20-26 (attached). The VEE strain 71-80 was isolated from the infected horse’s host cells in 1971, meeting the requirements of instant claim 41. Therefore, the instant an alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF) encompasses wild-type, virulent alphavirus replicons, as evidenced by Kinney-1992.
There is no adequate written description for the genus of silent mutations encompassed by the instant claims.  The instant working examples demonstrate subgenomic ORF expression when a series of silent mutations is introduced between:
nt 6381-7083, construct C01;
nt 503-658, construct C02;
nt 3694-3954, construct C03;
nt 3954-4120, construct C04;
nt 1620-2560, construct C05;
nt 658-1620, construct C06; and 
nt 2560-3954, construct C07
in a genome set forth in SEQ ID NO: 17.
 
However, there is no working example demonstrating subgenomic ORF expression when a series of silent mutations is introduced between 6966-7526, as asserted in line 5 of claim 1. There is also no written description for introducing silent mutations at any one any combination of positions within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17.
Instant paragraph [0214] of the instant published disclosure states:
The successful editing of the nsP gene region of alphavirus replicons to reduce homology to wild-type virus, and incorporate novel biological function into the early phase of self-amplification of such artificial replicons that precedes translation of subgenomically encoded transgenes is reported herein. This is accomplished by identifying key stretches of nucleotides in the nsP region that can be safely edited without disrupting conserved structural elements, and appending additional sequences to the natural terminus of the nsP. This disclosure shows how such modifications can be performed without impairing the self-amplifying functionality of the replicon. Therefore, this disclosure provides a new method to generate safer replicons equipped with additional functionality to modify cellular and immunological parameters of the host cell.
However, the skilled artisan would unable to predict which residues within the regions recited could endure the inclusion of silent mutations without functional detriment to the alphavirus replicon and generate safer constructs, as asserted by paragraph [0214] and the instant claims. “…[A] vague functional description and an invitation for further research” to determine which single and combination of residues within the instant regions claimed does not satisfy written disclosure, see Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010) (en banc).  
The applicable standard for the written description requirement can be found in MPEP § 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the specification are the C01-C07 constructs.  There is no disclosure of sufficient characteristics of the claimed genus of alphavirus replicon variants comprising one or more silent mutations within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of silent mutations within the alphavirus replicon claimed. The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 1-3, 5, 9, 15, 17, 19, 21-23, 28, 30, 32, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
subgenomic ORF expression when a series of silent mutations is introduced between:
nt 6381-7083, construct C01;
nt 503-658, construct C02;
nt 3694-3954, construct C03;
nt 3954-4120, construct C04;
nt 1620-2560, construct C05;
nt 658-1620, construct C06; and 
nt 2560-3954, construct C07 
in a genome set forth in SEQ ID NO: 17, 

does not reasonably provide enablement for introducing silent mutations at any one any combination of positions within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 1 is drawn to a synthetic alphavirus-derived replicon nucleic acid molecule comprising:
a first nucleic acid encoding alphavirus nonstructural proteins nsP1, nsP2, nsP3, and nsP4, and comprising at least one silent mutation introduced at any position within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17; and 
 a second nucleic acid comprising a modified subgenomic open reading frame (ORF).
Paragraph [0092] of the instant published disclosure, USPgPub 2022/0298210, states that SEQ ID NO: 17 is the complete genome NCBI reference sequence L01442, derived from the Trinidad (TRD) donkey strain of Venezuelan equine encephalitis virus, disclosed by Kinney et al. (Virology. 1986; 152: 400-413, hereinafter, “Kinney-1986”). Kinney et al. (Journal of General Virology. 1992; 73: 3301-3305, hereinafter, “Kinney-1992”) compare TRD of Kinney-1986 with VEE strain 71-80, isolated from an infected horse during a 1971 epizootic in Texas, see the abstract and the first full paragraph on page 3302. Kinney-1992 teach that the viruses differed by only 0.3% in genomic sequence, comprising 34 nucleic acid differences, 15 of which are in the non-structural region with nine of the 15 being silent mutations within amino acid positions within the instantly recited regions from nt 503 to nt 658, nt 658 to nt 1620, nt 2560 to nt 3954, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in TRD SEQ ID NO: 17, see the second column on page 3302 and Table 1. The 71-80 VEEV strain possesses a second nucleic acid comprising a modified subgenomic open reading frame (ORF), see the first paragraph on 3301 of Kinney-1992, since the structural proteins of 71-80 possess mutations, see Table 1. The 71-80 VEEV strain of Kinney-1992 also possesses at least 90% identity to instant SEQ ID NOs: 21, 25 (recited in claim 5); SEQ ID NOs: 24, 22, 26 (recited in claim 9); SEQ ID NO: 23 (recited in claim 15); SEQ ID NO: 20 (recited in claim 17); SEQ ID NOs: 25, 26 (recited in claim 19); SEQ ID NOs: 22, 20 (recited in claim 21); and SEQ ID NOs: 21, 25, 24, 26, 23, 20 (recited in claim 22) since the 71-80 strain possesses at least 99.7% identity with TRD of Kinney-1986, i.e., instant SEQ ID NO: 17, see the paragraph bridging pages 3302-3303 of Kinney-1992 as well as the sequence alignments of GenEmbl database accession no: EEVNSPEPA Kinney-1986 with: nt 500-7600 of instant SEQ ID NO: 17 and instant SEQ ID NOs: 20-26 (attached). The VEE strain 71-80 was isolated from the infected horse’s host cells in 1971, meeting the requirements of instant claim 41. Therefore, the instant an alphavirus-derived replicon nucleic acid molecule comprising a first nucleic acid encoding alphavirus nonstructural proteins comprising at least one silent mutation introduced at any position within the recited regions and a second nucleic acid comprising a modified subgenomic open reading frame (ORF) encompasses wild-type, virulent alphavirus replicons, as evidenced by Kinney-1992.
There is no adequate written description for the genus of silent mutations encompassed by the instant claims.  The instant working examples demonstrate subgenomic ORF expression when a series of silent mutations is introduced between:
nt 6381-7083, construct C01;
nt 503-658, construct C02;
nt 3694-3954, construct C03;
nt 3954-4120, construct C04;
nt 1620-2560, construct C05;
nt 658-1620, construct C06; and 
nt 2560-3954, construct C07 
in a genome set forth in SEQ ID NO: 17. 
However, there is no working example demonstrating subgenomic ORF expression when a series of silent mutations is introduced between 6966-7526, as asserted in line 5 of claim 1. There is also no written description for introducing silent mutations at any one any combination of positions within a region from nt 503 to nt 658, nt 658 to nt 1620, nt 1620 to nt 2560, nt 2560 to nt 3954, nt 3954 to nt 4120, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in SEQ ID NO: 17.
Instant paragraph [0214] of the instant published disclosure states:
The successful editing of the nsP gene region of alphavirus replicons to reduce homology to wild-type virus, and incorporate novel biological function into the early phase of self-amplification of such artificial replicons that precedes translation of subgenomically encoded transgenes is reported herein. This is accomplished by identifying key stretches of nucleotides in the nsP region that can be safely edited without disrupting conserved structural elements, and appending additional sequences to the natural terminus of the nsP. This disclosure shows how such modifications can be performed without impairing the self-amplifying functionality of the replicon. Therefore, this disclosure provides a new method to generate safer replicons equipped with additional functionality to modify cellular and immunological parameters of the host cell.
However, the skilled artisan would unable to predict which residues within the regions recited could endure the inclusion of silent mutations without functional detriment to the alphavirus replicon and generate safer constructs, as asserted by paragraph [0214] and the instant claims. For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to use the invention commensurate with the scope of the claims. 

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claim 28 states that the first and second heterologous sequences comprise, “a virus-derived or mammalian cell-derived regulator of cellular metabolic, immune, or signaling function” and “an antigenic protein…that affects the cellular anti-viral innate immune response and enhances replication of alphaviral replicon RNA molecules”. There are no proteins or structures instantly disclosed that correspond to the asserted functions in the claim. The skilled artisan would be unable to identify a protein or structure that possesses the requisite functions. “…[A] vague functional description and an invitation for further research” to determine which single and combination of residues within the instant regions claimed does not satisfy written disclosure, see Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010) (en banc).  
The applicable standard for the written description requirement can be found in MPEP § 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  There is no disclosure of sufficient characteristics of the claimed genus of “a virus-derived or mammalian cell-derived regulator of cellular metabolic, immune, or signaling function” and “an antigenic protein…that affects the cellular anti-viral innate immune response and enhances replication of alphaviral replicon RNA molecules”.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of “a virus-derived or mammalian cell-derived regulator of cellular metabolic, immune, or signaling function” and “an antigenic protein…that affects the cellular anti-viral innate immune response and enhances replication of alphaviral replicon RNA molecules” claimed. The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  


Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Instant claim 28 states that the first and second heterologous sequences comprise, “a virus-derived or mammalian cell-derived regulator of cellular metabolic, immune, or signaling function” and “an antigenic protein…that affects the cellular anti-viral innate immune response and enhances replication of alphaviral replicon RNA molecules”. There are no proteins or structures instantly disclosed that correspond to the asserted functions in the claim. The skilled artisan would be unable to identify a protein or structure that possesses the requisite functions.  While the prior and current state of the art is replete with known antigenic viral or mammalian cell-derived proteins, there is no teaching in the instant disclosure or in the art for whether any of these proteins possess the structures necessary for the asserted functions claimed.  Without some guidance in the instant disclosure and/or prior art, it is determined that an undue quantity of experimentations would be required of the skilled artisan to make and/or use the invention claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 15, 17, 19, 21, 22, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinney et al. (Journal of General Virology. 1992; 73: 3301-3305, hereinafter, “Kinney-1992”), supra, as evidenced by Kinney et al. (Virology. 1986; 152: 400-413, hereinafter, “Kinney-1986”), supra.
Kinney-1992 anticipate that the VEEV TRD and VEEV 71-80 viruses differ by only 0.3% in genomic sequence, comprising 34 nucleic acid differences, 15 of which are in the non-structural region with nine of the 15 being silent mutations within amino acid positions within the instantly recited regions from nt 503 to nt 658, nt 658 to nt 1620, nt 2560 to nt 3954, nt 6381 to nt 7083, and nt 6966 to nt 7526 in the sequence of the alphavirus genome as set forth in TRD SEQ ID NO: 17, see the second column on page 3302 and Table 1. The 71-80 VEEV strain possesses a second nucleic acid comprising a modified subgenomic open reading frame (ORF), see the first paragraph on 3301 of Kinney-1992, since the structural proteins of 71-80 possess mutations, see Table 1. The 71-80 VEEV strain of Kinney-1992 also possesses at least 90% identity to instant SEQ ID NOs: 21, 25 (recited in claim 5); SEQ ID NOs: 24, 22, 26 (recited in claim 9); SEQ ID NO: 23 (recited in claim 15); SEQ ID NO: 20 (recited in claim 17); SEQ ID NOs: 25, 26 (recited in claim 19); SEQ ID NOs: 22, 20 (recited in claim 21); and SEQ ID NOs: 21, 25, 24, 26, 23, 20 (recited in claim 22) since the 71-80 strain possesses at least 99.7% identity with TRD of Kinney-1986, i.e., instant SEQ ID NO: 17, see the paragraph bridging pages 3302-3303 of Kinney-1992 as well as the sequence alignments of GenEmbl database accession no: EEVNSPEPA Kinney-1986 with: nt 500-7600 of instant SEQ ID NO: 17 and instant SEQ ID NOs: 20-26 (attached). The VEE strain 71-80 was isolated from the infected horse’s host cells in 1971, meeting the requirements of instant claim 41. Instant claim 42 further requires that the instant alphavirus replicon is in a “pharmaceutically acceptable carrier”, which reasonably encompasses water and/or the blood products from the infected horse.  

Allowable Subject Matter
SEQ ID NO: 18 (recited in claim 25); SEQ ID NO: 19 (recited in instant claim 17); SEQ ID NO: 30 (recited in claim 23); SEQ ID NO: 32 (recited in claim 34); SEQ ID NO: 33 (recited in claim 35); SEQ ID NO: 40 (recited in claim 33); and SEQ ID NO: 42 (recited in claim 39) are free of the art. Therefore, claims 25, 33, 34, 35, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest introducing a series of silent mutations between nucleotide regions: nt 503-658; nt 658-1620; nt 1620-2560; nt 2560-3954; nt 3694-3954; nt 3954-4120; and nt 6381-7083 in an alphavirus genome as set forth in SEQ ID NO: 17. Applicant is encouraged to pursue this inventive concept.
Conclusion
The prior art made of record and not relied upon and considered pertinent to applicant's disclosure:
Kinney et al. (Virology. 1989; 170: 19-30) compare the genomic sequences between wild-type VEEV strain TRD and vaccine derivative, TC-83. Kinney et al. teach 11 sequence differences between the parent strain and the attenuated virus, one of which was present in the nonstructural polypeptide and resulted in a conservative mutation from serine to threonine at residue 260 of nsp3, see the abstract; “Deduced amino acid sequences of VEE nonstructural polypeptides” on page 22; “Summary of VEE TC-83 mutations” on page 23; and Figure 2.
Dubensky, Jr. (USPgPub 2003/0170871) teach a VEEV, see claims 7 and 15, that is used to express a variety of heterologous proteins, such as viral antigens and stimulators of interferon genes (STING), see paragraphs [0011, 0059, 0061, and 0062].
Snijder et al. (Journal of Biological Chemistry. 1996; 271 (9): 4864-4871) teach that the alphavirus nsp4 protease is the prototype 3C-like serine proteases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648